Citation Nr: 0711515	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-12 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Dupuytren's 
contracture of the right hand.

3.  Entitlement to service connection for Dupuytren's 
contracture of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to July 
1967.  

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared by 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) regional office (RO) in July 1999 and issued in 
September 1999 by the Washington, D.C., RO.  This rating 
decision denied a claim of entitlement to service connection 
for PTSD, on the basis that the stressor events had not been 
verified, and denied service connection for Dupuytren's 
contractures of the right hand and of the left hand, on the 
basis that the claims were not well grounded.  The veteran 
submitted a timely notice of disagreement (NOD) in July 2000.  
The Cleveland, Ohio, RO issued a statement of the case (SOC) 
in December 2002, which was sent again in February 2003, 
March 2003, and April 2003, as the veteran reported changes 
of address.  The veteran's May 2003 statement was accepted as 
a timely substantive appeal.  In April 2005, the Board 
remanded the veteran's claims for further evidentiary 
development.    

The Board notes that during the pendency of this appeal, 
jurisdiction of the veteran's claims folder changed several 
times.  The veteran's claims folder is currently under the 
jurisdiction of the RO in Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further development is necessary to ensure an informed 
decision on the veteran's claims.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In this case, VA outpatient treatment records from the 
Washington, D.C., VA Medical Center indicate that the veteran 
was diagnosed with "post-traumatic disorder symptoms."  At 
the December 1998 examination, the examiner noted that the 
veteran's symptoms were related to his experiences as an 
assistant crew chief involved in air evacuations, hauling 
bodies and wounded, and seeing many dead bodies.  The 
examiner reported that the veteran said that one day he had 
found a severed leg in the trash can when cleaning up.  

A VA outpatient treatment note from the Albany VA Medical 
Center dated July 2000 indicates that the veteran was 
evaluated in order to determine whether the veteran had PTSD 
symptomatology.  The examiner determined that the veteran had 
PTSD symptomatology which warranted further evaluation.  The 
examiner noted that at the examination the veteran reported 
that since becoming clean and sober he has been experiencing 
"disturbing" dreams regarding his experiences in Vietnam.  
The examiner explained that the veteran was exposed to body 
parts, and men dying while on route for help.  The examiner 
also explained that the veteran reported that he felt a sense 
of helplessness and, therefore, responsibility for what 
happened.  

In its April 2005 remand instructions, the Board directed the 
RO to contact the National Personnel Records Center (NPRC) 
and the U.S. Armed Services Center for Unit Records Research 
(CURR) in order to obtain records which could facilitate the 
verification of the veteran's purported stressor events.  The 
Board also directed the RO that "If, but only if," the 
development directed results in corroboration of a claimed 
stressor, the veteran should be afforded a VA psychiatric 
examination to determine whether the veteran meets the 
criteria for PTSD and to determine whether the PTSD, if the 
veteran has PTSD, is related to the verified stressors to 
which the veteran was exposed in service.

In response to the information that the RO sent CURR, CURR 
verified that casualties from South Vietnam were transported 
to hospitals in both Japan and the Philippines during the 
same time periods when the veteran was serving at the Air 
Force bases where these hospitals were located.  The records 
from the veteran's personnel file and the NPRC verified that 
the veteran had served with the 6200th Field Maintenance 
Squadron stationed at Clark Air Force Base, Philippines, and 
had served with the 6100th Consolidated Aircraft Maintenance 
Squadron stationed at Tachikawa Air Force Base in Japan.

The September 2006 supplemental statement of the case (SSOC) 
indicates that the RO did not find that the veteran's claimed 
"stressors" were properly corroborated because the 
veteran's service records indicate that the veteran served as 
an aircraft mechanic, activities which would not have likely 
brought him into contact with wounded military personnel.  
The RO reported that his personnel records do not show that 
he was exposed to casualties or dead service personnel while 
aboard any aircraft or that he had worked at the hospital at 
the Clark or Tachikawa Air Force Bases. 
In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
reaffirmed its holding in Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  In that case, the Court stated that the 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to the veteran, objectively corroborated 
his claim of having experienced rocket attacks.  The Court 
reiterated that although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time the 
attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that the alleges occurred did, in fact, occur.  
Pentecost, 16 Vet. App. at 128-29.

In this instance, while squadron records do not verify that 
the veteran had served aboard aircraft that transported 
casualties or dead service personnel from South Vietnam to 
the hospitals at Clark or Tachikawa Air Force Bases, the 
records do confirm that casualties were transported to those 
bases.  Because the veteran served as an aircraft mechanic 
which would have brought him into direct contact with the 
aircraft that transported casualties from South Vietnam, the 
veteran likely came into contact with the casualties being 
transport by these aircraft.  Like the scenario in Pentecost, 
although squadron records do not specifically identify the 
veteran as being present when the casualties landed and were 
unloaded from aircraft at these air bases, the fact that he 
was stationed with a squadron that was present while 
casualties from South Vietnam were arriving at the air bases 
where he was serving, and in view of the fact that his 
military occupational specialty (MOS) was an aircraft 
mechanic, suggests that he was, in fact, exposed to 
casualties.

In light of the fact the medical evidence indicates that the 
veteran experienced PTSD symptomatology which might be linked 
to his interactions with casualties coming back from South 
Vietnam, the RO must comply with the April 2005 Remand 
instructions which direct that the veteran should be afforded 
a VA examination to determine whether the veteran has a 
psychiatric disorder which meets the criteria for PTSD, and 
to determine whether the current diagnosis of PTSD, if he, 
indeed, has PTSD, is, in fact, related to the veteran's 
purported stressor events.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998). Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the PTSD claim is not ready for appellate review and must be 
remanded for further development.  This action must be taken 
before the Board may continue with appellate review.

The Board notes that by an argument submitted in January 
2005, the veteran's representative argued that since the 
medical literature indicates that Dupuytren's contracture 
could be associated with tobacco and alcohol use, and since 
the veteran claimed that his use of alcohol was to self-
medicate for PTSD, the claim of service connection for 
bilateral Dupuytren's contracture should not be adjudicated 
until the claim of entitlement to service connection for PTSD 
is adjudicated.  As the issues of entitlement to service 
connection for Dupuytren's contracture of the right and left 
hands are "inextricably intertwined" with the claim for 
entitlement to service connection for PTSD, a final decision 
on the veteran's claims for service connection for 
Dupuytren's contracture of the right and left hands cannot be 
made until a decision on the veteran's PTSD claim has been 
rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Finally, any recent VA treatment records that are not of 
record should be obtained.  VA should obtain all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete VA medical records from the 
Chillicothe VA Medical Center in 
Chillicothe, Ohio.  In particular, the RO 
should obtain records pertinent to any 
treatment received by the veteran from 
February 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  After obtaining all of the above-
mentioned evidence, to the extent 
possible, a description of the verified 
stressor(s) should be prepared, and the 
veteran should be afforded a VA 
psychiatric examination.  The description 
of the verified stressor(s) should be 
provided to the examiner who conducts the 
VA psychiatric examination.

The VA examiner should be asked to 
determine whether the veteran has a 
psychiatric disorder which meets the 
criteria for PTSD.  If the examiner 
determines that PTSD is an appropriate 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the current diagnosis of 
PTSD is related to the verified 
stressor(s) to which the veteran was 
exposed in service.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein.

3.  If, and only if, the examiner who 
conducts VA examination determines that 
verified stressor(s) experienced in 
service are linked to a current diagnosis 
of PTSD, then the examiner should be 
asked to provide an opinion as to the 
likelihood that the veteran's tobacco use 
or alcohol use is secondary to PTSD.

If, and only if, the examiner who 
conducts VA psychiatric examination 
determines that the veteran's use of 
tobacco or alcohol is linked to PTSD 
caused by exposure to in-service 
stressor(s), then the veteran should be 
afforded VA examination to determine 
whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
Dupuytren's contracture of the left hand 
or of the right hand or of both hands is 
due to the veteran's service or is due to 
or aggravated by a service-connected 
disability.  The claims folder should be 
sent to the examiner for review of 
pertinent documents therein.  Any 
necessary diagnostic examinations or 
studies should be conducted.  Any 
indicated tests should be accomplished.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claims.  
If any benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop these 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





